Citation Nr: 0519984	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral defective hearing.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1960 to January 
1964.

The case was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The RO denied the veteran's initial claim for service 
connection for defective hearing and tinnitus in August 1987; 
that decision became final.  The veteran endeavored to reopen 
the claim in June 2001, since which the RO has denied the 
claim on the basis that no new and material evidence has been 
received to reopen the claim.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issues.

2.  The RO denied the veteran's claim in 1987; this became 
final.

3.  Additional evidence which has been submitted since the 
final 1987 RO denial of the veteran's claim of service 
connection for defective hearing and tinnitus, bears directly 
and substantially on the specific matter and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Evidence of record and resolution of doubt establish that 
defective hearing and/or tinnitus was either first shown in 
service, or increased in service beyond the natural pathology 
of any preexisting problem. 


CONCLUSIONS OF LAW

1.  The additional evidence presented since the RO 1987 
decision is new and material, and the claim for service 
connection for defective hearing and tinnitus has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156 (2004).

2.  Bilateral defective hearing and tinnitus are the result 
of service.  38 U.S.C.A. §§ 1110, 1131, 1131,1153, 5103, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.303, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  An additional VA 
examination might be helpful, but it is certainly not 
necessary given the rest of the evidence now of record.  The 
veteran has indicated that he is aware of what is required in 
the way of evidence and that nothing further is known to 
exist which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of these issues at present without detriment to the due 
process rights of the veteran.

New and Material
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Pertinent Factual Background and Analysis

The evidence of record at the time of the original denial was 
limited to service records.  Since the 1987 RO decision, the 
veteran has submitted clinical records relating to ongoing 
manifestations reflecting a pattern of increasing hearing 
loss and tinnitus.  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the evidence relating to his hearing loss and 
tinnitus at the time of the prior RO denial were limited to 
service records.  The issue primarily rests on whether any 
preexisting problems were aggravated in service.  Thus, the 
data submitted since 1987 which reflect a pattern of 
increasing hearing loss and tinnitus are clearly new.  And 
because it goes directly to the essential element of the 
claim, it is clearly so significant that it must be 
considered.  

In addition, recent regulatory changes and judicial mandates 
have changed the climate in which such a case is to be 
addressed as well as the obligations on the part of all 
involved parties to obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The VA 
clinical records for 1999 clearly qualify in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Accordingly, the Board would note that it becomes 
unnecessary, as a result of the aforecited reopening of the 
claim, to herein delve into the issue of applicability of the 
noted new regulations relating to basic criteria for 
entitlement to service connection for such disorders.  
However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of 
the overall issue of service connection.

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2003).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual background and Analysis

On the veteran's entrance examination in February 1976, his 
hearing acuity was described as 15/15, left and right ear, on 
whispered and spoken voice.  An audiometric hearing test was 
not done, and a specific notation was made that an audiometer 
was "not routinely required".  The veteran did not check 
that he had any history of hearing loss or tinnitus nor did 
he claim either when examined at entrance.  Physical profile 
for ears was "1".

A chart reflecting the conduction of an audiogram is of 
record with a date stamp of February 16, 1960, showing raw 
scores at various levels of both ears.  These are not 
entirety legible and are not interpreted or delineated 
thereon.

In October 1960, he complained of hearing problems in his 
right ear.  A slight loss was identified.  Cerumen was 
removed from both ears.  He was scheduled for an audiometric 
test.  

On the October 24, 1960, hearing evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
15
20
30
50
15
LEFT
15
15 
15
40
10

On the November 11, 1960, hearing evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
15
20
30
65
40
LEFT
5
20
15
45
10

In January 1961, the veteran gave a history of hearing and 
tinnitus problems for some time.  Evaluation was deferred./

On evaluation in April 1961, the veteran was noted to have a 
history of pre-service hearing loss and tinnitus but said 
that both had gotten worse since entering service.

On the April 5, 1961, hearing evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
15
20
35
30
25
LEFT
15
25
20
45
20

Later in April 1961, the veteran was treated for a sore 
throat.

In May 1961, he was to return for a hearing test and fitting 
of hearing aids.  

Because of his history of hearing loss of a nerve type and 
tinnitus of unknown origin, he underwent an -ray evaluation 
in May 1961 which showed no sinus or mastoid bone 
abnormalities.

On the May 10, 1961, hearing evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
25
45
65
35
LEFT
5
20
25
40
10

In March 1963, he was seen for complaints of continued 
hearing problems which he said seemed to have been getting 
worse.  He said he had noticed it in January 1961.

The report of the March 1963 hearing evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
30
45
45
65
LEFT
0
15
15
20
40
20

On the veteran's separation examination in January 1964, 
hearing evaluation showed pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
30
50
60
60
LEFT
10
10
20
20
40
20

At that time the veteran said he had had tinnitus for about 6 
years or so but this seemed to be getting somewhat louder 
over the last several years.  He had had hearing problems 
prior to service and had been given and had worn a hearing 
aid in service but without much improvement.  Physical 
profile for ears was "2".

Audiograms are now in the file for private hearing 
evaluations in 1994, 1998, and several times in 2001.  
Hearing loss is shown at multiple levels.

On otolaryngologist evaluation in September 2002, an 
extensive report of which is of record, the veteran reported 
that he had a long history of hearing loss and tinnitus which 
he dated to about the time of his service when he was exposed 
to helicopter noise as a corpsman and in Medevac operations.  
He had had a gradual decline since service.  His tinnitus had 
recently gotten much worse, but he did not recall any recent 
unusual exposure to noise.  The examiner opined that there 
appeared to be a significant connection between his hearing 
and tinnitus problems and his noise exposure in service.  
Audiometric testing showed hearing losses in the 60-70 range 
on the right and 40-75 range on the left at virtually all 
levels, and even slightly greater losses at the higher 
frequencies particularly on the right.

In this case, while the veteran's entrance examination showed 
normal hearing, his own history and subsequent testing would 
seem to indicate that he may well have had some hearing loss 
and tinnitus prior to service.  However, there is no question 
but the losses increased in service for whatever reason.  And 
the tinnitus was associated therewith.  Since service, the 
veteran had demonstrated a significant and chronic pattern of 
deteriorating hearing in both ears and associated tinnitus.  
He and a recent medical examiner agree that it may well be 
due to the noise exposure in service.  And while the evidence 
is indeed not unequivocal, a doubt is raised as to inservice 
incurrence of the hearing loss and tinnitus, or at the very 
least, inservice aggravation of one or both, and resolving 
that doubt in his favor, service connection is accordingly 
warranted  


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for bilateral 
defective hearing and tinnitus; the claims are reopened.

Service connection for bilateral defective hearing and 
tinnitus is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


